Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2684 Filed 12/02/20 Page 1 of 12




                       Exhibit 17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2685 Filed 12/02/20 Page 2 of 12




                                 STATE OF MICHIGAN
                  IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

  CHERYL A. COSTANTINO and,
  EDWARD P. MCCALL, JR.,                              Case No. 20-014780-AW

        Plaintiffs,                                   Hon. Timothy M. Kenny

  vs.

  CITY OF DETROIT; DETROIT ELECTION
  COMMISSION; JANICE WINFREY, in her official
  capacity as the CLERK OF THE CITY and the
  Chairperson of the DETROIT ELECTION COMMISSION;
  CATHY M. GARRETT, in her official capacity as the
  CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
  BOARD OF CANVASSERS,

        Defendants.

   GREAT LAKES JUSTICE CENTER               FINK BRESSACK
   David A. Kallman (P34200)                David H. Fink (P28235)
   Erin E. Mersino (P70886)                 Darryl Bressack(P67820)
   Jack C. Jordan (P46551)                  38500 Woodward Ave., Suite 350
   Stephen P. Kallman (P75622)              Bloomfield Hills, MI 48304
   5600 W. Mount Hope Hwy.                  (248) 971-2500
   Lansing, MI 48917                        dfink@finkbressack.com
   (517) 322-3207                           dbressack@finkbressack.com
   Attorneys for Plaintiffs                 Attorneys for City of Detroit, City of Detroit
                                            Election Commission and Janice Winfrey

                                            CITY OF DETROIT LAW DEPARTMENT
                                            Lawrence T. García (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            (313) 237-5037
                                            garcial@detroitmi.goc
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
                                            Attorneys for City of Detroit, City of Detroit
                                            Election Commission and Janice Winfrey


                       AFFIDAVIT OF CHRISTOPHER THOMAS

                                        1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2686 Filed 12/02/20 Page 3 of 12




          Being duly sworn, Christopher Thomas, deposes and states the following as true, under

  oath:

          1.     I am a Senior Advisor to Detroit City Clerk Janice Winfrey beginning on September

  3, 2020 until December 12, 2020. In this capacity I advise the Clerk and management staff on

  election law procedures, implementation of recently enacted legislation, revamped absent voter

  counting board, satellite offices and drop boxes, Bureau of Election matters and general

  preparation for the November 3, 2020 General Election.

          2.     I served in the Secretary of State Bureau of Election for 40 years beginning in May

  1977 and finishing in June 2017. In June 1981 I was appointed Director of Elections and in that

  capacity implemented four Secretaries of State election administration, campaign finance and

  lobbyist disclosure programs.

          3.     In 2013, I was appointed to President Barack Obama’s Commission on Election

  Administration and served until a final report was submitted to the President and Vice-President

  in January 2014.

          4.     I am a founding member of the National Association of State Election Directors

  and severed as its president in 1997 and 2013.

          5.     On November 2, 3 and 4, 2020, I worked at the TCF Center absent voter counting

  boards primarily as liaison with challenger parties and organizations. I provided answers to

  questions about processes at the counting board tables, resolved disputed about process and

  directed leadership of each organization or party to adhere to Michigan Election Law and Secretary

  of State procedures concerning the rights and responsibilities of challengers. I have reviewed the

  complaint and affidavits in this case.




                                                   2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2687 Filed 12/02/20 Page 4 of 12




         6.      It is clear from the affidavits attached to the Complaint that these challengers do

  not understand absent voter ballot processing and tabulating. It is clear also that they did not

  operate through the leadership of their challenger party, because the issues they bring forward were

  by and large discussed and resolved with the leadership of their challenger party. The leadership

  on numerous occasions would ask me to accompany them to a particular counting board table to

  resolve an issue. I would always discuss the issue with counting board inspectors and their

  supervisors and the challengers. The affiants appear to have failed to follow this protocol

  established in a meeting with challenger organizations and parties on Thursday, October 29, 2020

  at the TCF Center where a walk-through of the entire process was provided. A few basics are in

  order: The Qualified Voter File (QVF) is a statewide vote registration file and was not available

  to counting boards. E-pollbook (EPB) is a computer program used in election day precincts to

  create the poll list of voters casting ballots. Supplemental poll lists contain names of voters who

  cast an absent voter ballot on Sunday, Monday and Tuesday. At the processing tables no ballots

  are scanned. A poll list is not used to confirm whether any specific voter’s ballot is counted.

         7.      To increase the accuracy of the poll list, the Detroit Department of Elections

  employed the Secretary of State e-pollbook (EPB) to assist in creating the poll list. For each of the

  counting boards, the EPB held all the names of voters who requested and returned an absent voter

  ballot by mid-afternoon Sunday, November 1. The download on Sunday was necessary to prepare

  for the pre-processing granted by a recently enacted law that allows larger municipalities to process

  ballots, but not to tabulate them, for 10 hours on Monday. (To clarify some apparent confusion by

  Plaintiffs, Wayne County does not tabulate City of Detroit absent voter ballots.)

         8.      Absent voter ballots received Sunday after the download to EPB, all day Monday

  until 4 p.m. and Tuesday by 8 p.m. were not in the EPB. They would be added either by manually



                                                   3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2688 Filed 12/02/20 Page 5 of 12




  entering the voter names into the EPB or on supplemental paper poll lists printed from the

  Qualified Voter File (QVF).

         9.      Zachery Larsen is raising an issue about return ballot envelopes where the barcode

  on the label would not scan and the voter’s name was not on the supplemental list. He was

  observing the correction of clerical errors, not some type of fraud. In every election, clerical errors

  result in voters being left off the poll list, whether it is a paper poll list or the EPB. These errors

  are corrected so that voters are not disenfranchised. Michigan law ensures that voters are not

  disenfranchised by clerical errors.

         10.     On Wednesday, November 4 it was discovered that the envelopes for some ballots

  that had been received prior to November 3 at 8 p.m., had not been received in the QVF. They

  would not scan into the EPB and were not on the supplemental paper list. Upon reviewing the

  voters’ files in the QVF, Department of Elections staff found that the final step of processing

  receipt of the ballots was not taken by the satellite office employees. The last step necessary to

  receive a ballot envelope requires the satellite employee to enter the date stamped on the envelope

  and select the “save” button. They failed to select “save”.

         11.     A team of workers was directed to correct those clerical errors by entering the date

  the ballots were received in the satellite office and selecting “save”. This action then placed the

  voter into the Absent Voter Poll List in the QVF so that the ballot could be processed and counted.

  None of these ballots were received after 8 p.m. on election day. Most were received on Monday,

  November 2nd – the busiest day for the satellite offices.

         12.     The return ballot envelopes for each of these voters are marked with the date

  received and initialed by satellite employees who verified the voter signatures. By entering the

  date on which the ballot was received, no QVF data was altered. The date field was empty because



                                                    4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2689 Filed 12/02/20 Page 6 of 12




  the satellite workers did not select ‘save’, thus failing to complete the transaction. The

  “backdating” allegation is that on November 4 the staff entered the correct dates the ballots were

  received – all dates were November 3 or earlier. The date of receipt was not backdated.

         13.     These return ballot envelopes were discussed with several Republican challengers.

  Two challengers were provided a demonstration of the QVF process to show them how the error

  occurred, and they chose not to file a challenge to the individual ballots.

         14.     The inspectors at the counting boards were able to manually enter voters into the

  EPB. The return ballot envelope could easily be observed and every key stroke of the EPB laptop

  operator was clearly visible on the large screen at one corner of the table. The Department of

  Elections, at some expense, provided large monitors (see attached photo) to keep the inspectors

  safe and provide the challengers with a view of what was being entered, without crossing the 6-

  foot distancing barrier. Instead of creating problems for challengers, the monitors made observing

  the process very transparent.

         15.     The EPB has an “Unlisted Tab” that allows inspectors to add the names of voters

  not listed. The EPB is designed primarily for use in election day polling places and reserves the

  Unlisted Tab to enter voters casting provisional ballots. In polling places, voters are verified by

  providing their date of birth. Consequently, the EPB is designed with a birthdate field that must be

  completed to move to the next step. When using this software in an absent voter counting board, a

  birthdate is not necessary to verify voters, as these voters are verified by signature comparisons (a

  process which was completed before the ballots were delivered to the TCF Center). Inspectors at

  the TCF Center did not have access to voters’ birthdates. Therefore, due to the fact that the software

  (but not the law or the Secretary of State) requires the field be completed to move to the next step,

  1/1/1900 was used as a placeholder. This is standard operating procedure and a standard date used



                                                    5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2690 Filed 12/02/20 Page 7 of 12




  by the State Bureau of Elections and election officials across the state to flag records requiring

  attention. The date of 1/1/1900 is recommended by the Michigan Secretary of State for instances

  in which a placeholder date is needed.

            16.   When Republican challengers questioned the use of the 1/1/1900 date on several

  occasions, I explained the process to them. The challengers understood the explanation and,

  realizing that what they observed was actually a best practice, chose not to raise any challenges.

            17.   Ballots are delivered to the TCF Center after they are processed at the Department

  of Elections main office on West Grand Boulevard. On election day, ballots are received from the

  post office and the satellite offices. It takes several hours to properly process ballots received on

  election day. It appears that some of the affidavits submitted by Plaintiffs are repeating false

  hearsay about ballots being delivered, when actually television reporters were bringing in wagons

  of audio-video equipment. All ballots were delivered the same way— from the back of the TCF

  Hall E.

            18.   Early in the morning on Wednesday, November 4, approximately 16,000 ballots

  were delivered in a white van used by the city. There were 45 covered trays containing

  approximately 350 ballots each. The ballots were not visible as the trays had a sleeve that covered

  the ballots.

            19.   The ballots delivered to the TCF Center had been verified by the City Clerk’s staff

  prior to delivery in a process prescribed by Michigan law. Thus, when Jessy Jacob complains that

  she “was instructed not to look at any of the signatures on the absentee ballots, and I was instructed

  not to compare the signature on the absentee ballot with the signature on file” it was because that

  part of the process had already been completed by the City Clerk’s Office in compliance with the

  statutory scheme.



                                                    6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2691 Filed 12/02/20 Page 8 of 12




         20.     It would have been impossible for any election worker at the TCF Center to count

  or process a ballot for someone who was not an eligible voter or whose ballot was not received by

  the 8:00 p.m. deadline on November 3, 2020. No ballot could have been “backdated,” because no

  ballots received after 8:00 p.m. on November 3, 2020 were ever at the TCF Center. No voter not

  in the QVF or in the “Supplemental Sheets” could have been processed, or “assigned” to a “random

  name” because no ballot from a voter not in one of the two tracking systems, was brought to the

  TCF Center.

         21.     Mr. Larsen complains he was not given a full opportunity to stand immediately

  behind or next to an election inspector. As stated, monitors were set up for this purpose. Moreover,

  election inspection were instructed to follow the same procedure for all challengers. The Detroit

  Health Code and safety during a pandemic required maintaining at least 6-feet of separation. This

  was relaxed where necessary for a challenger to lean in to observe something and then lean back

  out to return to the 6-foot distancing. The inspectors could see and copy the names of each person

  being entered into the e-pollbook. If an inspector did not fully accommodate a challenger’s

  reasonable request and the issue was brought to the attention of a supervisor, it was remedied.

  Announcements were made over the public address system to inform all inspectors of the rules.

  If what Mr. Larsen says is accurate, any inconvenience to him was temporary, had no effect on the

  processing of ballots, and certainly was not a common experience for challengers.

         22.     Jessy Jacob alleges she was instructed by her supervisor to adjust the mailing date

  of absentee ballot packages being sent out to voters in September 2020. The mailing date recorded

  for absentee ballot packages would have no impact on the rights of the voters and no effect on the

  processing and counting of absentee votes.




                                                   7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2692 Filed 12/02/20 Page 9 of 12




         23.      Michigan Election Law requires clerks to safely maintain absent voter ballots and

  deliver them to the absent voter counting board. There is no requirement that such ballots be

  transported in sealed ballot boxes. To my knowledge, they are not sealed by any jurisdiction in

  Michigan in a ballot box prior to election day. Employees bring the ballot envelopes to the TCF

  Center, which is consistent with chain of custody. The only ballots brought to TCF that are not in

  envelopes are blank ballots used to duplicate ballots when necessary.

         24.      At no time after ballots were delivered to TCF on Sunday, November 1, did any

  ballot delivery consisted of “tens of thousands of ballots”.

         25.      Reference is made to a “second round of new ballots” around 9:00 p.m. on

  Wednesday, November 4. At or about 9:00 p.m. on November 4, 2020 the Department of Elections

  delivered additional blank ballots that would be necessary to complete the duplication of military

  and overseas ballots. No new voted ballots were received. The affidavits are likely referring to

  blank ballots that were being delivered in order to process AV and military ballots in compliance

  with the law.

         26.      In the reference to a “second round of new ballots” there are numerous

  misstatements indicative of these challengers’ lack of knowledge and their misunderstanding of

  how an absent voter counting board operates. These statements include “confirm that the name on

  the ballot matched the name on the electronic poll list” – there are no names on ballots.

         27.      No absentee ballots received after the deadline of 8:00 p.m. on November 3, 2020,

  were received by or processed at the TCF Center. Only ballots received by the deadline were

  processed.

         28.      Plaintiffs reference “Supplement Sheets with the names of all persons who have

  registered to vote on either November 2, 2020 or November 3, 2020.” Some of the names are



                                                   8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2693 Filed 12/02/20 Page 10 of 12




  voters who registered to vote on those days, but the vast majority are voters who applied for and

  voted an absent voter ballot.

         29.      Plaintiffs use “QVF” in place of “EPB”. The QVF is a statewide voter registration

  file; an EPB for a counting board is a file of the voters who applied for and returned an absent

  voter ballot for that counting board.

         30.      There is no “election rule” requiring all absent voter ballots be recorded in the QVF

  by 9:00 p.m. on November 3, 2020.

         31.      Plaintiffs also misunderstand the process when they state ballots were “filled out

  by hand and duplicated on site.” Instead, ballots were duplicated according to Michigan law.

  Michigan election law does not call for partisan challengers to be present when a ballot is

  duplicated; instead, when a ballot is duplicated as a result of a “false read,” the duplication is

  overseen by one Republican and one Democratic inspector coordinating together. That process

  was followed.

         32.      Regarding access to TCF Hall E by challengers, there is also much misinformation

  contained in the statements of challengers. Under the procedure issued by the Secretary of State

  there may only be 1 challenger for each qualified challenger organization at a counting board.

  Detroit maintains 134 counting board, thus permitting a like number of challengers per

  organization.

         33.      In mid-afternoon on Wednesday, I observed that few challengers were stationed at

  the counting board tables. Rather, clusters of 5, 10 or 15 challengers were gathered in the main

  aisles at some tables. I conducted a conversation with leaders of the Republican Party and

  Democratic Party about the number of challengers in the room and their locations. It became clear

  that more than 134 challengers were present for these organizations. No one was ejected for this



                                                    9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2694 Filed 12/02/20 Page 11 of 12




  reason, but access to Hall E was controlled to ensure that challenger organizations had their full

  complement and did not exceed the ceiling any further than they already had.

         34.     Challengers were instructed to sign out if they needed to leave Hall E. For a short

  period of time—a few hours—because there were too many challengers in Hall E for inspectors to

  safely do their jobs, new challengers were not allowed in until a challenger from their respective

  organization left the Hall. However, as stated above, each challenger organization, including

  Republican and Democrat, continued to have their complement of challengers inside of the Hall

  E.

         35.     As stated previously, challengers are expected to be at their stations next to a

  counting board. Unfortunately, this was not the behavior being displayed. Instead, challengers

  were congregating in large groups standing in the main aisles and blocking Election Inspectors’

  movement. In one instance, challengers exhibited disorderly behavior by chanting “Stop the Vote.”

  I believed this to be inappropriate threatening of workers trying to do their jobs. Such action is

  specifically prohibited in Michigan election law. Nevertheless, challengers were permitted to

  remain.

         36.     The laptop computers at the counting boards were not connected to the Internet.

  Some of the computers were used to process absent voter ballot applications in mid-October and

  were connected to the QVF. On election day and the day after election day, those computers were

  not connected and no inspector at the tables had QVF credentials that would enable them to access

  the QVF.

         37.     The Qualified Voter File has a high level of security and limitation on access to the

  file. For example, it is not true that a person with QVF credentials in one city is able to access data

  in another city’s file within the QVF. That is not possible.



                                                    10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2695 Filed 12/02/20 Page 12 of 12
